Celebrezze, J.,
dissenting. This case was certified to this court as a “conflict case” pursuant to Rule III, Rules *46of Practice of the Supreme Court. The journal entry of certification states-:
“The court being fully advised in the premises find that the court in Shore v. Chester holds that an announcement of a decision cannot be the same document as the judgment entry, whereas in the present case we have held that the. announcement of the decision may be the same cLocument as the judgment entry. ’ ’
The majority opinion avers that since the facts in this case are “markedly” different from those in Shore v. Chester (1974), 40 Ohio App. 2d 412, they -chose not to pass upon the “correctness of its holding.” If that judgment of the majority herein be correct then the only proper order under the rules of practice of this court is to remand to the Court of Appeals for clarification.
See McClung v. Bd. of Edn. (1976), 46 Ohio St. 2d 149, 156, wherein the following appears:
“Herbert and P. BrowN, JJ., would remand the cause to the Court of Appeals under Section 6, Rule III, Rules of Practice of the Supreme Court.”
While I did not agree with the foregoing approach to resolution of the issues presented in McChmg, for the reason that a conflict between two appellate decisions did exist therein, application of the principle' is required here, where, in the words of the majority “it is difficult to resolve what is here represented as a conflict between two judgments, for the facts of the cases certified- differ markedly.”